Citation Nr: 0516781	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02 10-713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for a 
laceration scar on the right knee over the patella.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1945 to 
July 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claims for a higher (compensable) rating 
for a laceration scar on his right knee over the patella, and 
for service connection for degenerative joint disease (DJD) 
of the knees.  He filed a timely appeal.  In March 2003, he 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.

In February 2004, the Board remanded the case to the RO for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to contact the veteran for additional 
information regarding any medical treatment for his knees 
since service, to schedule him for a VA skin examination to 
assess the severity of the laceration scar on his right knee, 
and to schedule him for a VA examination to determine what 
knee disorders he had and whether they were related to his 
military service.  In January 2005, the RO granted his claim 
for service connection for a bilateral knee disorder, and he 
has not filed a notice of disagreement (NOD) or appealed to 
contest either the ratings and/or effective dates assigned.  
So that decision is considered a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (increased rating issues are separate from 
service connection issues).  Accordingly, that claim is no 
longer before the Board.

Also in January 2005, upon completion of the Board's remand 
directives, the Appeals Management Center (AMC) issued a 
supplemental statement of the case (SSOC) continuing the 
denial of a higher rating for the laceration scar on the 
veteran's right knee and returned the case to the Board for 
further appellate consideration.



Unfortunately, however, because still further development is 
required before the Board can make a decision concerning the 
rating for the right knee scar, this appeal is once again 
being REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders were amended.  These changes became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590 (July 
31, 2002) (codified at 38 C.F.R. § 4.118 (2004)).  The 
veteran has been evaluated under Diagnostic Code (DC) 7804.  
Under the old version of DC 7804, superficial scars that are 
tender and painful on objective demonstration warrant a 10 
percent rating.  The criteria note that the 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on the tip of a finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  Under the old criteria, scars could also be 
rated based on limitation of function of the part affected 
under DC 7805.

According to the amended version of 38 C.F.R. § 4.118, scars 
that are not on the head, face, or neck, which are deep or 
cause limited motion are rated under DC 7801.  A deep scar is 
one associated with underlying soft tissue damage.  Under DC 
7801, deep scars are rated based on the size of the area 
affected.  Superficial scars, which are scars not associated 
with underlying soft tissue damage, are rated under DC 7802 
and only provide for a compensable rating if the area or 
areas affected is 144 square inches or greater.  Superficial 
scars that are unstable warrant a 10 percent rating under DC 
7803.  Superficial scars that are painful on examination also 
warrant a 10 percent rating under DC 7804.  Alternatively, 
scars can be rated on limitation of function of the affected 
part under DC 7805.



When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2004).

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for the skin may be applied.  Whereas 
on and after August 30, 2002, the amended criteria may also 
be applied, but only if they are more beneficial to the 
veteran.

As mentioned, the Board's February 2004 remand directed the 
RO to schedule the veteran for a VA skin examination.  
Specifically, the Board indicated "[t]he examiner also 
should describe the scar and indicate any associated residual 
disability - such as pain, tenderness or function limitation 
that is attributable to it."  The Board also directed the RO 
to schedule the veteran for an appropriate VA examination to 
determine exactly what knee disorders he had and to determine 
whether those knee disorders were related to his military 
service.  The RO scheduled him for a VA examination in 
October 2004, and the examiner diagnosed DJD in both knees 
and described the functional limitations attributable to the 
DJD.  The doctor also indicated the veteran had a laceration 
on his right knee, but did not describe it sufficiently to 
evaluate it under the old and new criteria for rating scars.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance).  So, 
unfortunately, another remand is necessary.



As alluded to, during the pendency of this appeal, the 
veteran was granted service connection for DJD in his right 
knee, which the doctor believed was a result of the 
laceration and associated scar at issue.  The RO assigned an 
initial 10 percent rating for the right knee DJD.  And as 
explained above, the veteran also has a separate rating for 
the scar itself.  But to the extent impairment from these two 
disabilities overlap, VA will avoid pyramiding the same 
manifestation of a disability under different diagnostic 
codes.  38 C.F.R. § 4.14 (2004).  However, it is possible for 
him to have separate and distinct manifestations from the 
same injury, which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current extent of impairment from his 
service-connected laceration scar on his 
right knee over the patella.  The claims 
folder must be made available to and 
reviewed by the examiner for the 
pertinent medical history.  This includes 
a copy of this remand.  And in accordance 
with the Board's prior remand in February 
2004, the examiner must describe the scar 
and indicate any associated residual 
disability - such as pain, tenderness or 
functional limitation that is 
attributable to it.

To properly rate the scar, the examiner 
must note the size, location, and other 
relevant characteristics of it.  This 
includes setting forth findings as to the 
eight characteristics of disfigurement 
and indicating whether the scar is deep 
or superficial, i.e., whether it is 
associated with underlying soft tissue 
damage.  The examiner should also 
indicate whether the scar is poorly 
nourished, tender and painful on 
objective demonstration, is subject to 
repeated ulceration or is unstable.  Any 
functional impairment due to the scar 
should be identified, too.  The examiner 
should indicate, as well, the extent of 
bodily involvement, i.e., the percentage 
of total body surface area involved and 
the type and duration of treatment 
afforded the veteran.  Color photographs 
depicting the scar should be taken and 
associated with the examination report.  
The rationale for all diagnoses and 
opinions expressed must also be provided.

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




